Citation Nr: 0205237	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied service connection for a neck 
disorder.

This case was previously before the Board in October 2000 and 
was remanded for additional development.  The October 2000 
Board decision also denied the issues of service connection 
for hearing loss and tinnitus as not well-grounded.  Claims 
denied or dismissed as not well-grounded during the period 
from July 14, 1999 (date of Morton v. West, 12 Vet. App. 477 
(1999)) and ending on the date of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38, U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001) on November 9, 2000, 
will be readjudicated upon request of the appellant or on 
VA's own motion.  McQueen v. Gober, No. 00-7091 (Fed. Cir. 
Dec. 14, 2000).  In referring this matter to the RO, the 
Board need not vacate the October 2000 Board decision as to 
those denials.  VAOGCPREC 3-2001.  This matter is referred to 
the RO for the appropriate actions. 


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the claim has been obtained by the RO.

2.  It is less likely than not that the veteran's present 
neck disorder is the direct result of or permanently 
aggravated by service.




CONCLUSION OF LAW

The veteran's neck disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  
The February 2002 supplemental statement of the case notified 
the veteran and his representative of its duty to him under 
the VCAA.  The RO has taken the appropriate steps to obtain 
all relevant evidence adequately identified by the veteran, 
afforded him a VA examination, and provided him a personal 
hearing.  All evidence obtained, as well as the VA 
examination report and a transcript of the personal hearing, 
has been associated with the claims file.  Moreover, the 
development requested in the October 2000 Board remand has 
been undertaken.  As the RO has considered and complied with 
the VCAA, the Board may proceed with the adjudication of the 
appeal.

Factual Background

Service medical records include an induction examination 
report that does not disclose any complaints or findings of a 
neck disorder.  A separation examination report is also 
negative for complaints or findings of a neck disorder; 
however, the veteran indicated on the report of medical 
history that he had a sore neck in March 1969.  The physician 
indicated that the veteran had a cervical muscle spasm that 
was adequately treated with a prescription.

Personnel records show that in March 1969 the veteran was 
assigned to the184th Ordinance Battalion as a cook.  In May 
1969 his duty was changed to security guard.  He resumed his 
duties as a cook in June 1969.

Private medical records from Frank's Chiropractic Center 
indicated that April 1988 x-rays films of the cervical spine 
revealed degeneration of C-6 and loss of curve.  In October 
1989, the veteran experienced soreness in the back of his 
neck that originated two weeks earlier.  

During a personal hearing in October 1989, the veteran 
testified that between March and April 1969 an ammunition 
dump he was guarding was blown up.  At that time he suffered 
an injury to his neck.

Private medical records dated in December 1991 from the 
Northern Menominee Health Center showed the veteran 
complained of neck pain due to spasms.  The assessment was 
right neck muscle spasm with no previous x-ray evidence of 
cervical osteoarthritis.

Private medical records dated in December 1991 from the 
Northern Menominee Health Center showed the veteran 
complained of a sore upper back and indicated that he injured 
his back in Vietnam and has had intermittent neck pain ever 
since.  The assessment was muscle strain versus mild 
inflammation of the cervical spine.

A July 1998 statement from Doug Rybarczyk, D.C. included the 
diagnosis of cervical-thoracic sprain/strain complicated by 
vertebral subluxation complex.  

A cervical spine x-ray report from the Iron Mountain VA 
Medical Center (VAMC) dated in August 1998 revealed a 
straightening of the cervical lordotic curve with 
degenerative disc disease at the C5-6 level.  Outpatient 
notes indicated the veteran had a one month history of a neck 
ache.  He indicated that he hurt his neck one month prior 
when he was hit in the head by a branch.

A statement from Dr. Rybarczyk dated in October 1998 
indicated that the veteran had a complete lack of cervical 
curve as shown by x-ray evidence.  He indicated that such a 
condition was commonly accepted as an indication of cervical 
trauma and opined that it was caused by a cervical condition 
in Vietnam.

Records from the veteran's unit were received in January 
2000.  These records showed that the Ammunition Base Depot 
that the veteran's unit was responsible for was attacked with 
the use of explosives in March 1969.  While there were 
injuries and loss of life, the veteran's involvement was not 
mentioned.

In March 2001, the veteran underwent a MRI at the Iron 
Mountain VAMC.  The impression was C5-6 ventral ridging and 
left greater than right uncovertebral degenerative change.  
There was moderate to severe narrowing of the left foramen 
and there was mild central canal stenosis.  There was mild 
ventral ridging and uncovertebral degenerative change at C4-5 
without foraminal compromise or canal stenosis.

The veteran underwent a VA examination in October 2001 and 
the claims file was reviewed along with private medical 
records.  The veteran reported a history of a neck injury in 
service and that the pain resolved after a couple of months.  
He complained of pain in the lower part of his neck with some 
daily discomfort.  The pain was exacerbated by trauma to the 
neck, which occurred when branches occasionally hit him on 
his head while working in his tree cutting business.  The 
assessment was strain of the cervical ligaments secondary to 
trauma.  The opinion was that given the history of multiple 
injuries/trauma to the neck, the time since the initial 
injury, and the degenerative changes in the upper cervical 
spine, it was less likely than not that the veteran's present 
degenerative changes were caused by or permanently aggravated 
by his initial injury in service.

Analysis

To establish service connection for a disorder, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110. 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the appellant's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).   

The Board has considered all of the evidence and, giving the 
veteran the benefit of the doubt with regard to a neck injury 
in service, the preponderance of the evidence is against the 
grant of service connection.

In the present case, service medical records showed that upon 
separation the veteran indicated that he had a sore neck in 
1969.  The examiner's statement noted it was a cervical 
muscle spasm that was adequately treated with medication.  
There is no medical evidence of a neck disorder post-service 
until December 1991.

Recent findings from the Iron Mountain VAMC showed that the 
veteran was diagnosed as having degenerative changes in the 
cervical spine and strain of the cervical ligaments secondary 
to trauma.

As to whether the veteran's current neck disorder is related 
to an injury incurred in service, a private chiropractor 
opined that the veteran's neck disorder was caused by a 
cervical condition in service.  The examining physician 
during the October 2001 VA examination opined that it was 
less likely than not that the veteran's present degenerative 
changes were caused by or permanently aggravated by his 
initial injury in service.

When faced with conflicting diagnoses the Board must compare 
and weigh the probative value of the two opposing medical 
opinions.  If they are found to be in equipoise, then the 
benefit of the doubt is applied in the veteran's favor.  
Based on the evidence of record, the Board does not find the 
conflicting opinions to be in equipoise. 

Although the veteran's chiropractor links the veteran's neck 
disorder to an incident in service, no medical or factual 
basis is given to support the opinion.  The chiropractor gave 
no indication as to what medical evidence or service records 
he had access to or reviewed in making his opinion.

In contrast, the VA examiner indicated that both the claims 
file and private medical records were reviewed.  A recitation 
of the veteran's history based on information obtained from 
the veteran and claims file provided a clear synopsis of the 
evidence reviewed by the examiner.  In addition, the opinion 
included specific things considered by the examiner in making 
his opinion.

As the facts presented do not present an approximate balance 
between positive and negative evidence, the benefits-of-the 
doubt rule is not applicable and the claim is denied.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 491 (1990).


ORDER

Service connection for a neck disorder is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

